Citation Nr: 1106363	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure.

2.	Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to in-service herbicide 
exposure or service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a November 2010 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran served on the USS Mauna Kea, an Ammunition Ship, 
which operated off the coast of Vietnam; he was trained as a 
Boatswain's Mate Seaman.  It is at least as likely as not the 
Veteran was exposed to herbicides during his service.

2.	The competent evidence of record indicates the Veteran has 
been diagnosed with type II diabetes mellitus.



CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends service connection for diabetes mellitus is 
warranted due to in-service exposure to Agent Orange.  
Specifically, he asserts that he operated a landing craft that 
carried ammunition from the USS Mauna Kea to the docks and 
beaches of Vietnam.  He asserts that, once the landing craft 
reached the shore, he assisted in offloading the ammunition, 
therefore stepping foot onto the landmass of Vietnam.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to certain herbicide 
agents, including type II diabetes mellitus, will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  
A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.  In 
other words, the serviceman must have actually been present at 
some point on the landmass or the inland waters of Vietnam during 
the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).

Initially, the Board observes the Veteran has been diagnosed with 
diabetes mellitus, type II.  See, e.g., June 2007 Diabetes 
Physician's Statement.  A review of the record indicates the 
Veteran served on the USS Mauna Kea, an Ammunition Ship.  Deck 
logs of the Mauna Kea indicate that, in April 1963, the ship 
rendezvoused with units off the coast of Da Nang, Vietnam.  
Furthermore, the Veteran's personnel records indicates the 
Veteran was trained as a Boatswain Mate Seaman.  However, there 
is no official evidence of record to directly establish the 
Veteran stepped foot on land or served within the inland 
waterways in Vietnam.  

However, the Board observes the Veteran has submitted statements 
from E.H. and J.G., who served aboard the Mauna Kea with the 
Veteran.  Both statements support the Veteran's assertion that 
his duties involved unloading ammunition from a landing craft 
onto the shore of Vietnam.  

In reviewing the evidence of record, the Board left with a 
situation where essentially the only evidence pertaining to the 
Veteran's service within Vietnam are his repeated assertions and 
supporting statements provided by E.H. and J.G.  It appears that, 
while pertinent service personnel records do not confirm that the 
Veteran served within the Republic of Vietnam as defined by 38 
C.F.R. § 3.313(a), they do not, in the Board's view, confirm that 
he did not.

As such, after reviewing and weighing the evidence on the 
question of whether the Veteran stepped foot on the landmass or 
served within the inland waterways of the Republic of Vietnam, 
the Board finds that there is a genuine state of equipoise of the 
positive and negative evidence.  In such a case, the question is 
to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
regard, the Board finds it reasonable to accept that a veteran 
trained as a Boatswain Mate Seaman would have served in a 
capacity that would involve delivering ammunition to shore while 
serving on a ship whose role was to do so.  Therefore, it is 
reasonable to accept the Veteran's statements that he stepped 
foot on land or served within the internal waterways of Vietnam.

As such, resolving all doubt in the appellant's favor, the Board 
finds that the Veteran had service in Vietnam as defined by 38 
C.F.R. § 3.313(a).   The Veteran is therefore presumed to have 
been exposed to herbicides in service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Therefore, as the Veteran's exposure to 
herbicides is presumed, the Board concludes that service 
connection for diabetes mellitus, type II, is warranted.  See 38 
C.F.R. § 3.309(e).


ORDER

Service connection for type II diabetes mellitus is granted.




REMAND

The Veteran asserts entitlement to service connection for a 
cardiovascular condition as secondary to diabetes mellitus.  In 
support of his claim, the Veteran submitted a Diabetes 
Physician's Statement, dated June 2007, indicating the Veteran 
suffers from cardiovascular complications due to his diabetes 
mellitus.  However, the June 2007 statement does not indicate 
what cardiovascular disorder(s) the Veteran may be diagnosed with 
that are secondary to his diabetes mellitus.

In addition, the Board observes that recent amendments to 
38 C.F.R. § 3.309(e) have added ischemic heart disease (which 
includes coronary artery disease) to the list of disease which 
are presumed associated with exposure to Agent Orange.  See 
Diseases Associated With Exposure to Certain Herbicide Agents, 75 
Fed. Reg. 53,202, 53,216 (Aug. 31, 2010) (amending 38 C.F.R. § 
3.309(e)).  As the record is unclear as to what cardiovascular 
disorders the Veteran suffers from and, if any, which are 
secondary to his diabetes mellitus or presumed due to exposure to 
herbicides, the Board finds that a VA examination is necessary 
prior to adjudication of the Veteran's claim.  See Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current cardiovascular 
disorder.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and examining 
the Veteran, the examiner should offer a 
diagnosis as to each cardiovascular 
disorder currently suffered by the 
Veteran.  For each cardiovascular disorder 
identified, the examiner is requested to 
address the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any identified cardiovascular 
disorder is etiologically to the 
Veteran's active service, to include 
herbicides exposure.

b.	if (a) is answered in the negative 
whether any identified cardiovascular 
disorder is proximately due to the 
Veteran's type II diabetes mellitus.

c.	if (a) and (b) are answered in the 
negative, whether any identified 
cardiovascular disorder has been 
aggravated beyond its normal 
progression by the Veteran's type II 
diabetes mellitus.

2.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


